        Case 1:19-cv-12497-PBS Document 90 Filed 09/15/21 Page 1 of 1



                  UNITED STATES DISTRICT COURT FOR
                    THE DISTRICT OF MASSACHUSETTS


GEOFFREY TAMMARO and MEGAN
TAMMARO,
                   Plaintiffs,
v.

GARVIN MCHALE, KEVIN SMITH,               CIVIL ACTION NO. 1:19-12497-PBS
CHRISTOPHER SIMPSON, and BOSTON
POLICE OFF. JOHN DOE,
                Defendants.



                     SETTLEMENT ORDER OF DISMISSAL

SARIS, D.J

       The Court having been advised on September 15, 2021, by

the parties that the above action has been settled:

       IT IS ORDERED that this action is hereby dismissed

without prejudice to reconsideration and possible re-opening

if within 60 days of this order a motion is filed which

represents that the terms of the settlement agreement have not

been performed and there is good cause for the non-performing

party or parties to have failed to perform.


9/15/2021                              By the Court,
Date
                                       /s/ Miguel A. Lara
                                       Deputy Clerk
